Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 101







In the Matter of the Application of 

Niccole Anne Bjerke, 



On Behalf of C.R.J.O. 

For a Change of Name to: 

C.R.J.B. 



Blair Radomski, 		Appellant



v.



Niccole Anne Bjerke, 		Appellee







No. 20110022







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Lawrence A. Dopson, 316 North Fifth Street, P.O. Box 1695, Bismarck, N.D. 58502-1695, for appellant.



John T. Arechigo, 454 Temperance Street, St. Paul, Minnesota 55101, for appellee.

Application of Bjerke

No. 20110022



Per Curiam.

[¶1]	Blair Radomski appeals from the district court’s order granting Niccole Bjerke’s application to change their minor son’s last name.  Radomski argues that the district court abused its discretion in granting the application and also that the “best interests of the child” standard is not adequate for reviewing such applications for minors.  We summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(4).  Because the appeal is not frivolous, we deny the motion for attorney’s fees and costs.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner